DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Bevis (US 2004/0246476 A1) teaches the allowable subject matter of claim 3, and therefore, this action is another Non-Final Rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4 –  9,  and 12 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mizuochi (US 2013/0284924 A1, cited in the IDS) and in view of Bevis (US 2004/0246476 A1).
With respect to independent claim 1, Mizuochi teaches in Fig. 1 a system comprising: 
a particle beam generator 11 that generates a particle beam; 
a platen 21 configured to hold a semiconductor wafer 10; 
a detector 25 configured to receive the particle beam reflected off the semiconductor wafer; and 
a processor 71 in electronic communication with detector, wherein the processor is configured to: receive absolute Z-height values Z1 – Z0 as shown in Fig. 7; see paragraph [0065] for the semiconductor wafer; and send instructions Steps 304 – 312 in Fig. 3 to review the semiconductor wafer with the particle beam within a Z-height based on the absolute Z-height values.
Mizuochi is silent with a processor to receive azimuthal angle values and the polar angle values for the semiconductor wafer.
Bevis teaches in Abstract systems for inspection of semiconductor wafers and teaches a stage in Abstract to rotate and translate the specimen, a particle beam as disclosed in paragraph [0044] and a detector 25 to detect reflected light in paragraph [0069]. Bevis teaches in paragraph [0103] a detector 38  to azimuthal and polar angular information about the different portions. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Mizuochi in order to inspect desired semiconductor wafers with desired information. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. 
Such information of azimuthal and polar angles would be beneficial for ordinary skilled artisans in order to detect defect on wafers.
With respect to dependent claim 4, as discussed above Bevis teaches with wherein the particle beam is a photon beam lasers in paragraph [0044]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Mizuochi modified by Bevis in order to inspect wafers with a known light source. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claim 5, Mizuochi teaches wherein the particle beam is an electron beam 11.
With respect to dependent claim 6, Mizuochi teaches wherein the processor is further configured to adjust focus to within the Z-height see paragraph [0013]; step 305 in Fig. 3.
With respect to dependent claim 7, Mizuochi teaches  wherein the processor is further configured to determine a correlation of the Z-height to a Z-height value of a semiconductor inspection tool separate from the system see paragraphs [0064 – 0066].
With respect to dependent claims 8 and 14, Bevis teaches wherein the correlation is determined at azimuthal angle values and polar angle values in paragraph [0103] by detecting defect.
With respect to independent claim 9, as discussed above in the rejection justification to claim 1, Mizuochi teaches a method comprising: receiving, at a semiconductor review tool, absolute Z-height values for a semiconductor wafer; reviewing the semiconductor wafer using the semiconductor review tool, wherein the review begins at the absolute Z-height values includes sweeping the Z-height on the semiconductor wafer see Fig. 3.
Mizuochi is silent with receiving azimuthal angle values and the polar angle values for the semiconductor wafer.
Bevis teaches a state in Abstract to rotate and translate the specimen, a particle beam as disclosed in paragraph [0044] and a detector 25 to detect reflected light in paragraph [0069]. Bevis teaches in paragraph [0103] a detector 38  to azimuthal and polar angular information about the different portions. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Mizuochi in order to inspect desired semiconductor wafers with desired information. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. 
Such information of azimuthal and polar angles would be beneficial for ordinary skilled artisans in order to detect defect on wafers.
With respect to dependent claim 12, Mizuochi teaches in Fig. 3  inspecting a semiconductor wafer with a semiconductor inspection tool; and determining, using measurements from the semiconductor inspection tool, the absolute Z-height values.
With respect to dependent claim 13, Mizuochi teaches determining a correlation between a Z-height value from the second semiconductor inspection tool and the Z-height using the semiconductor inspection tool see paragraphs [0064 – 0066].
With respect to independent claim 15, Mizuochi teaches a non-transitory computer-readable storage medium since in paragraph [0092] Mizuochi discloses “automatically execute” Mizuochi should have this element, comprising one or more programs for executing the following steps on one or more computing devices: receiving absolute Z-height values for a semiconductor wafer; and sending instructions to review the semiconductor wafer with a particle beam within a Z-height based on the absolute Z-height values as discussed in the rejection justification to claim 1 above.
Mizuochi is silent with receiving azimuthal angle values and the polar angle values for the semiconductor wafer.
Bevis teaches a state in Abstract to rotate and translate the specimen, a particle beam as disclosed in paragraph [0044] and a detector 25 to detect reflected light in paragraph [0069]. Bevis teaches in paragraph [0103] a detector 38  to azimuthal and polar angular information about the different portions. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Mizuochi in order to inspect desired semiconductor wafers with desired information. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. 
Such information of azimuthal and polar angles would be beneficial for ordinary skilled artisans in order to detect defect on wafers.
With respect to dependent claim16, Mizuochi teaches wherein the steps include adjusting focus to within the Z-height step 305 in Fig. 5.
With respect to dependent claim 17, as discussed above Bevis teaches wherein the steps include determining a correlation between a Z-height value from the second semiconductor inspection tool and the Z-height using the semiconductor inspection tool.
With respect to dependent claim 18, Bevis teaches wherein the correlation is performed at locations different portions in paragraph [0103]  at the azimuthal angle values and the polar angle values.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi modified by Bevis, and further in view of Zhang (US 2015/0321312 A1).
The teaching of Mizuochi modified by Bevis has been discussed above.
With respect to dependent claims 2 and 10, Mizuochi is silent with wherein the semiconductor wafer has a beveled edge.
	In paragraph [0055], Zhang teaches a wafer with a beveled edge. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Mizuochi modified by Bevis in order to inspect desired wafer in this kind. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
	Applying the teaching of Mizuochi modified by Bevis to any semiconductors in any shapes would be ordinary skilled in the art as a matter of choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884